DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0166415, filed on 12/20/2018.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/16/2019 and 08/21/2019 were filed after the mailing date of the instant application on 08/16/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al. (US 2014/0091265 A1).
With respect to claim 1, Stoessel discloses an organic light-emitting device comprising an anode, a cathode, and an organic layer between the electrodes and the emission layer (“active layer”) comprises an organometallic complex according to Formula 1 (paragraph 0082, lines 1-6), which is pictured below.

    PNG
    media_image1.png
    434
    518
    media_image1.png
    Greyscale

In this formula, Ar2 is a pyridine and benzimidazole group where the corresponding “D” is a nitrogen atom (paragraphs 0011, 0013, lines 1-4, and paragraph 0024, lines 18 and 21-22), Ar1 is a benzene group where the corresponding “D” is a carbon atom (paragraphs 0011, 0012 lines 1-4, and paragraph 0020, line 7), A is a boron atom (paragraph 0008), both Y groups are oxygen atoms (paragraph 0009), Ar3 is a benzene group where the corresponding Z groups are carbon atoms (paragraphs 0014, and 0020, line 7), and M is a platinum metal (“transition metal”, paragraph 0007).
This forms the compound below.

    PNG
    media_image2.png
    312
    238
    media_image2.png
    Greyscale

This compound reads on instant Formula 1 when M11 is platinum, ring A11 is a benzimidazole group, A12, A13, and A15 are benzene groups, and A14 is a pyridine group, Y11 and Y14 are nitrogen atoms and Y12 and Y13 are carbon atoms, B11 to B14 are single bonds, L1-L3 are single bonds, a1 and a2 are 1 and a3 is 0 so that L3 is not present, X1 and X2 are oxygen atoms, R11-R15 are hydrogen atoms, and R16 and R17 are not present.
Stoessel includes each element claimed, with the only difference between the claimed invention and Stoessel being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which gives organic electroluminescent devices very long lifetime, excellent efficiency, and blue color phosphorescence (paragraphs 0102-0104), commensurate in scope with the claimed invention. 
With respect to claim 2, Stoessel teaches the organic light emitting device of claim 1 and the emission layer comprises the compound, as discussed above.
With respect to claims 3 and 4, Stoessel teaches the organic light-emitting device of claim 2, and the emission layer includes two hosts, and the organometallic compound is included in about 0.01 parts by weight to about 30 parts by weight based on 100 parts by weight of the emission layer (paragraph 0151, and TABLE 1 which shows in Example 83, the organometallic is used in 5% concentration with 80% of a first host, and 15% of a second host).
With respect to claim 5, Stoessel teaches the organic light-emitting device of claim 1, as discussed above. While Stoessel does teach that the compounds emit blue light (paragraph 0104), and the device emits light in a range of 380 nm to 750 nm (paragraph 0084, lines 4-5), Stoessel is silent to the emissive wavelength of the blue light emitting compound. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Stoessel reads on a preferred embodiment of the claimed invention, Compound 17, which is interpreted to meet the requirements of the claim. Support for this presumption comes from the use of like materials and like processes when the organometallic compound of Stoessel is used as a phosphorescent emitting material in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Stoessel, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the 
With respect to claim 6, Stoessel teaches the organic light emitting device of claim 1, and the device comprises an anode, a hole transport layer, an emission layer, an electron transport layer, and a cathode (paragraph 0083).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the device structure of Stoessel, as Stoessel demonstrates this was a device structure known in the art prior to the effective filing date of the claimed invention.
With respect to claim 7, Stoessel teaches the organic light emitting device of claim 6, and the organic layer may comprise a phosphine oxide material and the material may be used in an electron transport layer (paragraph 0088, lines 1-3 and paragraph 0094).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a phosphine oxide containing material in the electron injection layer as Stoessel teaches this was a known application of phosphine oxide materials.
With respect to claim 8, Stoessel discloses an organometallic complex according to Formula 1 (paragraph 0082, lines 1-6), which is pictured below.

    PNG
    media_image1.png
    434
    518
    media_image1.png
    Greyscale

In this formula, Ar2 is a pyridine and benzimidazole group where the corresponding “D” is a nitrogen atom (paragraphs 0011, 0013, lines 1-4, and paragraph 0024, lines 18 and 21-22), Ar1 is a benzene group where the corresponding “D” is a carbon atom (paragraphs 0011, 0012 lines 1-4, and paragraph 0020, line 7), A is a boron atom (paragraph 0008), both Y groups are oxygen atoms (paragraph 0009), Ar3 is a benzene group where the corresponding Z groups are carbon atoms (paragraphs 0014, and 0020, line 7), and M is a platinum metal (“transition metal”, paragraph 0007).
This forms the compound below.

    PNG
    media_image2.png
    312
    238
    media_image2.png
    Greyscale

This compound reads on instant Formula 1 when M11 is platinum, ring A11 is a benzimidazole group, A12, A13, and A15 are benzene groups, and A14 is a pyridine group, Y11 and Y14 are nitrogen atoms and Y12 and Y13 are carbon atoms, B11 to B14 are single bonds, L1-L3 are single bonds, a1 and a2 are 1 and a3 is 0 so that L3 is not present, X1 and X2 are oxygen atoms, R11-R15 are hydrogen atoms, and R16 and R17 are not present.
Stoessel includes each element claimed, with the only difference between the claimed invention and Stoessel being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which gives organic electroluminescent devices very long lifetime, excellent efficiency, and blue color phosphorescence (paragraphs 0102-0104), commensurate in scope with the claimed invention. 
With respect to claim 9, Stoessel teaches the organometallic compound of claim 8, and M11 is platinum, as pictured above.
With respect to claim 10, Stoessel teaches the organometallic compound of claim 8, and rings A11-A15 are each a benzene group, pyridine group, or a benzimidazole group, as discussed above.
With respect to claim 11, Stoessel teaches the organometallic compound of claim 8, and ring A11 is Formula 2-1(26), when X-25-X28 are carbon atoms, and ring A14 is Formula 2-1(1) when Y15 is a nitrogen atom, and X-21-X24 are carbon atoms.
With respect to claim 12, Stoessel teaches the organometallic compound of claim 8, and ring A11 is a benzimidazole group, Formula 3-1(38), and ring A14 is a pyridine group, Formula 3-1(1) when Y-15 is a nitrogen atom.
With respect to claim 13, Stoessel teaches the organometallic compound of claim 8, and rings A12, A13, and A15 are each a benzene group, as discussed above.
With respect to claim 14, Stoessel teaches the organometallic compound of claim 8, and also teaches condition (i) wherein Y11 and Y14 are both nitrogen.
With respect to claim 15, Stoessel teaches the organometallic compound of claim 8, and each of B11-B14 is a single bond, and M11 and Y11, and M11, and Y14 are coordinate bonds and the other two bonds are covalent.
With respect to claim 16, Stoessel teaches the organometallic compound of claim 8, and L1 and L2 are each a single bond, and a3 is zero.
With respect to claim 17, Stoessel teaches the organometallic compound of claim 8, and R11 to R17
With respect to claim 18, Stoessel teaches the organometallic compound of claim 8, and the polycyclic condensed heteroaromatic moiety is represented by Formula 1-1 when each of X41-X47 are carbon atoms, as pictured above.
With respect to claim 19, Stoessel teaches the organometallic compound of claim 8, and the polycyclic condensed heteroaromatic moiety of Formula 1 is represented by Formula 1-2 when R41-R47 are hydrogen atoms, as pictured above.
With respect to claim 20, Stoessel teaches the organometallic compound of claim 8, and the organometallic compound is identical to instant Compound 17, as pictured above.
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2016/0359125 A1) – teaches relevant metal complexes

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786